Citation Nr: 1233718	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  05-34 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from October 1978 to March 1979, November 1990 to June 1991, and March 2003 to July 2004, including in Iraq, and additional U.S. Army National Guard service. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  An RO hearing was held on the Veteran's claims in September 2007. 

In July 2012 the Veteran's representative waived RO review of the medical evidence submitted on behalf of the Veteran in May 2012.

Originally the only appeal certified to the Board was entitlement to service connection for COPD.  The Veteran later also indicated that he had chronic bronchitis due to service.  It was determined that a claim for service connection for chronic bronchitis was encompassed by the Veteran's claim for service connection for COPD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for service connection for a disability may include a claim for service connection for additional disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Board has now made this matter into two separate issues due to a January 2011 medical opinion that provided a favorable VA medical opinion regarding the etiology of the Veteran's chronic bronchitis.  The January 2011 VA examiner failed to provide an opinion regarding the Veteran's COPD.
 

The issue of entitlement to service connection for COPD addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran developed a chronic bronchitis disability due to service.


CONCLUSION OF LAW

The criteria for service connection for chronic bronchitis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran asserts that he is entitled to service connection for chronic bronchitis and COPD.  He testified at his September 2007 RO hearing his belief that his breathing disabilities are caused by his exposure to dust, the desert, and oil fires while on active duty in Kuwait.  

The service treatment records include a June 2004 treatment record that contains a diagnosis of chronic bronchitis.  

Post-service private treatment records dated from October 2004 to February 2011 show frequent diagnoses of bronchitis.

Although there is a May 2004 service treatment record which notes that the Veteran smoked cigars in Desert Storm, the remainder of the service treatment records and the post-service treatment records indicate that the Veteran denied smoking since his teenage years.  In a February 2012 letter the Veteran denied a history of smoking cigars.  

On VA medical examination in January 2011, a VA examiner opined that the Veteran currently has chronic bronchitis that is related to service.  She noted that in May 2004, during service, a one-year history of chronic cough was noted.  She further noted that the Veteran was treated for bronchitis by VA in 2005, in the year after discharge from service.  The VA examiner observed a notation of cigar smoking in service, but did not specifically attribute the Veteran's chronic bronchitis to cigar smoking.

The Board finds that the record does not indicate that the Veteran's chronic bronchitis is attributable to the use of tobacco products during service.  38 C.F.R. § 3.300(a) (2011).

The Board recognizes that in September 2009 a VA physician opined that the Veteran's persistent cough was not caused by a diagnosed chronic lung condition and opined that the Veteran's persistent cough was not related to service.  The Board observes that the September 2009 VA physician did not discuss the in-service diagnosis of chronic bronchitis or the post-service diagnoses of chronic bronchitis.  These medical records are contradictory to the VA examiner's opinions and the basis for the examiner's opinion is not elaborated.  Accordingly, the Board does not find this opinion to have much probative value.  

The Board finds that the most probative medical opinion of record is the January 2011 VA medical opinion.  This opinion shows a thorough review of the Veteran's medical history and it provides a rationale for the opinion.  The VA examiner relates the Veteran's current chronic bronchitis to his military service.  Accordingly, the Board finds that service connection for chronic bronchitis is warranted.  38 C.F.R. § 3.303.


ORDER

Service connection for chronic bronchitis is granted.


REMAND

The Veteran's COPD claim was remanded by the Board in December 2010 in order that the Veteran could be provided a VA medical examination to determine if the Veteran currently had COPD, and if so, to obtain an opinion as to whether such COPD is related to service.  On examination in January 2011 the VA examiner diagnosed COPD, but failed to provide an opinion as to whether the Veteran's COPD is related to service.  Consequently, the January 2011 VA examination report is inadequate to the extent it did not provide an opinion regarding the etiology of the Veteran's COPD, and a new medical opinion must be obtained.

The Veteran's electronic record contains VA medical records which were not reviewed by the most recent supplemental statement of the case issued in February 2012.  These include VA medical records dated from January 2011 to September 2011.  These records, along with any more recent VA medical records, should be obtained and reviewed.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an appropriate VCAA notice letter in regard to his claim for service connection for COPD, including as secondary to service-connected disability.  The notice letter should include an explanation as to the information or evidence needed to establish a claim for service connection on a secondary basis.

2.  Obtain the Veteran's updated VA medical records dated from January 2011 to present, and associate them with the Veteran's claims file.

3.  Send the Veteran's claims files to an appropriate VA medical specialist regarding the Veteran's COPD.  The reviewer should provide opinion as to whether Veteran's COPD was caused or aggravated by his active military service.  If the reviewer is of the opinion that the Veteran's COPD is unrelated to service, the reviewer should provide an opinion as to whether the Veteran's COPD is aggravated (permanently worsened beyond the natural progress of the condition) by the Veteran's service-connected chronic bronchitis disorder or any other service-connected disability.  The Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The relevant documents in the claims folder should be made available to and reviewed by the examiner.  A rationale for all opinions should be provided.

4.  Upon completion of the above requested development, reconsider the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate period of time to respond.  The supplemental statement of the case should include review of all evidence received since the February 2012 supplemental statement of the case. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


